Citation Nr: 0730371	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
December 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran presented testimony at a Travel Board hearing in 
May 2006.  A transcript of the hearing is associated with the 
claims file.  [The veteran was informed by letter dated in 
April 2007 that the Veterans Law Judge who conducted the 
hearing was no longer an employee of the Board.  The veteran 
was offered the opportunity to attend another hearing 
conducted by the Judge who would decide his case.  However, 
the veteran has not since requested another hearing.]  

In September 2006, the Board remanded this issue for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.

The Board also remanded the appealed claim of entitlement to 
service connection for a right knee disorder, claimed as 
secondary to the left knee disability.  However, in a January 
2007 rating decision, the RO granted service connection for 
mild degenerative joint disease of the right knee and 
assigned a 10 percent disability rating.  The veteran has not 
appealed that decision, and accordingly the right knee issue 
will be addressed no further here.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].




FINDING OF FACT

A low back disability is not etiologically related to the 
service-connected left knee disability.


CONCLUSION OF LAW

A low back disability is not proximately due to or the result 
of the veteran's service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in March 2003, prior to its initial adjudication of 
the claim.  Similar notice was sent in October 2006.  
Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

The veteran was only provided notice of the type of evidence 
necessary to establish a disability rating and effective date 
in March 2006, and again in October 2006, both after the 
initial adjudication of the claim.  However, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board notes that, following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claim in January 2007.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had VCAA notice 
been provided before the initial adjudication of the claim.  
Moreover, as explained below, the Board has determined that 
service connection is not warranted for the veteran's low 
back disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
pre-decisional notice with respect to those elements of the 
claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed low back disorder had its onset during his 
period of military service.  Moreover, a VA physician who 
examined the veteran and reviewed the claims folder in 
October 2006 has opined that the onset of the veteran's 
current back disability was 4 to 5 years prior to the 
examination, and that the back disorder is not etiologically 
related to the veteran's military service.  The veteran's 
contentions are consistent in attributing the current low 
back disability to a change in his gait in compensation for 
his service-connected left knee disability.  The Board's 
discussion will accordingly focus on the veteran's claim of 
entitlement to service connection on a secondary basis.  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The evidence demonstrates that the veteran currently has a 
low back disability, diagnosed by the October 2006 VA 
examiner as discogenic axial low back pain secondary to 
degenerative joint disease with early facet arthropathy.  The 
first element of the Wallin analysis has therefore been 
satisfied.  In addition, it is uncontroverted that the 
veteran has a service-connected left knee disability.  Wallin 
element (2) has also been met.

The question which must be answered by the Board is whether 
the veteran's low back disability is proximately due to, or 
the result of, his service-connected left knee disability.  
In that connection, there are two medical nexus opinions of 
record.  The veteran was afforded a VA examination in March 
2004.  The examiner did not find any evidence of disc disease 
or facet arthrosis at that time, but found that any spinal 
canal narrowing would likely be congenital and not related to 
the left knee.  The veteran was subsequently afforded another 
VA examination in October 2006.  That examiner did find 
evidence of facet arthropathy of the lumbar spine and 
diagnosed discogenic axial back pain.  However, he knew of no 
evidence that would indicate that lower extremity joint 
dysfunction could predispose a person to developing either 
condition.  He therefore concluded that the veteran's low 
back disability was not caused or aggravated by the service-
connected left knee disability.  There is no medical opinion 
which purports to relate the veteran's low back disability to 
his service-connected left knee disability.

In essence, the evidence of a nexus between the veteran's 
current back disability and his left knee disability is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran stated at his May 2006 hearing and in a statement 
attached to his VA Form 9 that a VA doctor told him that his 
low back disorder was related to his left knee disorder.  
However, the records from that VA physician have been 
obtained and they do not reflect such an opinion.  The 
veteran's account of what a physician purportedly said, 
filtered as it is through a layperson's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In sum, a preponderance of the competent evidence of record 
is against any etiological relationship between the current 
low back disability and the service-connected left knee 
disability.  Wallin element (3) is therefore not met.

As an essential element necessary for service connection on a 
secondary basis has not been met, the Board concludes that 
service connection for a low back disability as secondary to 
the veteran's service-connected left knee disability is not 
in order.  


ORDER

Entitlement to service connection for a low back disability 
is denied



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


